         Case 4:17-cv-07025-SBA Document 129 Filed 05/24/19 Page 1 of 5



 1    STEPHEN C. STEINBERG (SBN 230656)                 Robert A. Weikert (SBN 121146)
       ssteinberg@bzbm.com                               rweikert@nixonpeabody.com
 2    SEAN MCTIGUE (SBN                                 Dawn N. Valentine (SBN 206486)
       smctigue@bzbm.com                                 dvalentine@nixonpeabody.com
 3    BARTKO ZANKEL BUNZEL & MILLER
      A Professional Law Corporation                    NIXON PEABODY LLP
 4    One Embarcadero Center, Suite 800                 One Embarcadero Center, 32nd Floor
      San Francisco, California 94111                   San Francisco, California 94111-3600
 5    Telephone: (415) 956-1900                         Telephone:    (415) 984-8200
      Facsimile:    (415) 956-1152                      Facsimile:    (415) 984-8300
 6
      Mark S. Palmer (SBN 203256)                       Deanna R. Kunze (appearance pro hac vice)
 7      mark@palmerlex.com                               dkunze@nixonpeabody.com
      4 Meadow Drive                                    Jason T. Kunze (appearance pro hac vice)
 8    Mill Valley, California 94941                      jkunze@nixonpeabody.com
      Telephone: (415) 336-7002                         NIXON PEABODY LLP
 9    Facsimile: (415) 634-1671                         70West Madison Street, 35th Floor
                                                        Chicago, IL 60602
10    Attorneys for Defendants and Counter-             Telephone:    (312) 977-4400
      Claimants PAUL REICHE III and ROBERT              Fax:          (312) 977-4405
11    FREDERICK FORD
                                                        Attorneys or Plaintiff and Counter-Defendant
12                                                      STARDOCK SYSTEMS, INC. and Counter-
                                                        Defendant VALVE CORPORATION
13

14                                     UNITED STATES DISTRICT COURT
15                        NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION
16 STARDOCK SYSTEMS, INC.,                              Case No. 4:17-CV-07025-SBA
17                        Plaintiff,
                                                        STIPULATION AND [PROPOSED]
18             v.                                       ORDER REGARDING CLOSE OF
                                                        WRITTEN FACT DISCOVERY
19 PAUL REICHE III and ROBERT
   FREDERICK FORD,
20                                                      Complaint Filed: December 8, 2017
             Defendants.                                Trial Date: March 23, 2020
21

22 AND RELATED COUNTER-CLAIM.

23

24             Plaintiff and Counter-Defendant Stardock Systems, Inc. (“Stardock”) and Counter-
25 Defendant Valve Corp. (“Valve”) and Defendants and Counter-Claimants Paul Reiche III and

26 Robert Frederick Ford (collectively, “Reiche/Ford”) hereby jointly request and stipulate as

27 follows:

28

     2635.000/1404835.1                                        Case No. 4:17-CV-07025-SBA (JCS)
           STIPULATION AND [PROPOSED] ORDER REGARDING CLOSE OF WRITTEN FACT DISCOVERY
         Case 4:17-cv-07025-SBA Document 129 Filed 05/24/19 Page 2 of 5



 1             WHEREAS, Stardock and Reiche/Ford have engaged in direct settlement negotiations

 2 over the past two weeks and believe they are close to reaching agreement to settle this matter in its

 3 entirety.

 4             WHEREAS, the deadline for Stardock and Valve to respond to requests for admission and

 5 interrogatories from Defendants is currently May 24, 2019, and the deadline for Valve to respond

 6 to requests for production from Defendants is currently May 29, 2019.

 7             WHEREAS, the deadline for Reiche/Ford to respond to interrogatories, requests for

 8 admission, and requests for production from Stardock and Valve is currently May 29, 2019.

 9             WHEREAS, on February 14, 2019, the Court issued an Order setting the Close of Written

10 Fact Discovery for May 29, 2019, such that all responses to written discovery are due by that date.

11             WHEREAS, Stardock, Valve, and Reiche/Ford wish to delay the aforementioned

12 deadlines to respond to discovery, and the May 29, 2019 Close of Written Fact Discovery, to June

13 3, 2019, to give the parties sufficient time to finalize a settlement agreement if possible.

14             STARDOCK, VALVE, AND REICHE/FORD HEREBY STIPULATE AS

15 FOLLOWS:

16             1.         Stardock’s, Valve’s, and Reiche/Ford’s deadlines to respond to the aforementioned

17 discovery shall be moved from May 24 and 29, 2019, to June 3, 2019.

18             2.         The Close of Written Fact Discovery shall be moved from May 29 to June 3, 2019

19 to accommodate the aforementioned extension of discovery deadlines and allow for continued

20 settlement negotiations.

21

22 DATED: May 24, 2019                              NIXON PEABODY LLP
23

24
                                                    By:          /s/ Deanna R. Kunze
25                                                        Deanna R. Kunze
                                                          Attorneys for Plaintiff and Counter-Defendant
26                                                        STARDOCK SYSTEMS, INC. and Counter-
                                                          Defendant VALVE CORPORATION
27

28   2635.000/1404835.1                                        Case No. 4:17-CV-07025-SBA (JCS)
                                                2
           STIPULATION AND [PROPOSED] ORDER REGARDING CLOSE OF WRITTEN FACT DISCOVERY
         Case 4:17-cv-07025-SBA Document 129 Filed 05/24/19 Page 3 of 5



 1 DATED: May 24, 2019                      BARTKO ZANKEL BUNZEL & MILLER
                                            A Professional Law Corporation
 2

 3

 4                                          By:          /s/ Stephen C. Steinberg
                                                  Stephen C. Steinberg
 5                                                Attorneys for Defendants and Counter-Claimants
                                                  PAUL REICHE III and ROBERT FREDERICK
 6                                                FORD
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   2635.000/1404835.1                                        Case No. 4:17-CV-07025-SBA (JCS)
                                                3
           STIPULATION AND [PROPOSED] ORDER REGARDING CLOSE OF WRITTEN FACT DISCOVERY
         Case 4:17-cv-07025-SBA Document 129 Filed 05/24/19 Page 4 of 5



 1                                            ORDER

 2             PURSUANT TO STIPULATION, IT IS SO ORDERED.

 3

 4

 5
     DATED: ________________, 2019            HON. SAUNDRA BROWN ARMSTRONG
 6                                            UNITED STATES DISTRICT JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   2635.000/1404835.1                                        Case No. 4:17-CV-07025-SBA (JCS)
                                                4
           STIPULATION AND [PROPOSED] ORDER REGARDING CLOSE OF WRITTEN FACT DISCOVERY
         Case 4:17-cv-07025-SBA Document 129 Filed 05/24/19 Page 5 of 5



 1                                       FILER’S ATTESTATION

 2             I, Stephen C. Steinberg, am the ECF User whose ID and password are being used to file

 3 this STIPULATION AND [PROPOSED] ORDER REGARDING CLOSE OF WRITTEN FACT

 4 DISCOVERY. Concurrence in and authorization of the filing of this document has been obtained

 5 from Deanna R. Kunze, counsel for Stardock and Valve, and I shall maintain records to support

 6 this concurrence for subsequent production for the Court if so ordered or for inspection upon

 7 request by a party.

 8

 9 DATED: May 24, 2019                          BARTKO ZANKEL BUNZEL & MILLER
                                                A Professional Law Corporation
10

11

12                                              By:          /s/ Stephen C. Steinberg
                                                      Stephen C. Steinberg
13                                                    Attorneys for Reiche and Ford
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   2635.000/1404835.1                                        Case No. 4:17-CV-07025-SBA (JCS)
                                                5
           STIPULATION AND [PROPOSED] ORDER REGARDING CLOSE OF WRITTEN FACT DISCOVERY
